          Case 4:21-cv-00012-JM Document 6 Filed 01/19/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

DOMINIQUE SINCLAIR                                                             PLAINTIFF

V.                                 4:21CV00012 JM

MARAVIAN FENVEL;
DOES, Amber and Maurice;
ANGIE O’CONNOR; TAMMY LANE                                                  DEFENDANTS

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ORDERED this 19th day of January, 2021.



                                                _____________________________________
                                                     UNITED STATES DISTRICT JUDGE
